          Case 1:20-cv-00084-SPW Document 9 Filed 07/20/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                       FOR THE DISTRICT OF MONTANA                             JUL 20 2020
                             BILLINGS DIVISION
                                                                              Clery<, U.S. Courts
                                                                              Dis~rict Of Montana
                                                                               Billings Division

 MITCHELL JAMES CHANDLER,                         Cause No. CV 20-84-BLG-SPW

               Petitioner,

        vs.                                                     ORDER

 UNITED STATES OF AMERICA,

               Respondent.


       This matter comes before the Court on Petitioner Chandler's application for

a writ of habeas corpus. He alleged his "federal bureau of prisons time has been

served" and he "should be under the custody of the probation office" but was

"being held without reason by the federal marshals at the Yellowstone County

Detention Facility." See Pet. (Doc. 1) at 1 ,-r,-r 1-2. Similarly, in his letter to the

clerk, Chandler said, "Being held past the date I should have been released from

the halfway [house] creates an issue because my supervised release time has

begun." Letter (Doc. 1-1) at 1.

      When Chandler filed his petition, nothing in it or in the criminal docket gave

the Court a clue as to why Chandler was in the local jail. He represented that he

completed his prison term, and the dockets of his criminal cases, see Nos. 1:04-

CR-113, 1:06-CR-35, showed no pending petition to revoke his supervised release.

                                             1
           Case 1:20-cv-00084-SPW Document 9 Filed 07/20/20 Page 2 of 4



       The Court ordered the United States to show cause why Chandler should not

be immediately released (Doc. 4). The United States' response was five days late,

but its tardiness was due to an oversight by the Court. Chandler did not challenge

the validity of his conviction or sentence, so the clerk correctly filed the habeas

petition as a civil case. However, because almost all documents filed in this

District by federal prisoners take the form of motions in a criminal case, the Court

overlooked a necessary step: it did not formally serve the petition on the United

States. 1 As the United States did not have appropriate notice of the Court's Order,

it is not at fault for missing the deadline.

       The United States' response establishes that Chandler is still serving the

prison portion of his federal sentence in the custody of the Federal Bureau of

Prisons. See 18 U.S.C. § 3621(a). Chandler left a residential reentry center and

failed to return. He was arrested six days later. The BOP revoked his prerelease

custody and took away good-time credits. See 18 U.S.C. § 3624(g)(2), (5). He is

in jail awaiting transport back to federal prison. See generally Resp. (Doc. 5) at 2-

4 & Ex. (Doc. 5-1) (Notice of Escaped Federal Prisoner).

       It was hard to believe Chandler did not know about these things when he

filed his petition, but still, he had claimed the Marshals were holding him "without



       1
         Chandler is proceeding in forma pauperis. See Order (Doc. 4) at 1 1 1. The Court is
responsible for serving the petition. See 28 U.S.C. § 1915(d).
                                               2
         Case 1:20-cv-00084-SPW Document 9 Filed 07/20/20 Page 3 of 4



reason." So the Court set a deadline for Chandler to reply (Doc. 7).

      The reply raises new issues, alleging violation of rights not by the Marshals

but "by the B.O.P. and the Government." See Reply (Doc. 8) at 2. He also

questions whether he absconded twice or just once and whether an "excessive

amount of good time credit" was taken from him. See id. at 3.

      After exhausting administrative remedies, a federal prisoner may file a §

2241 petition in the proper District to challenge "the manner, location, or

conditions of [his] sentence's execution." Hernandez v. Campbell, 204 F.3d 861,

864 (9th Cir. 2000); see also, e.g., United States v. Giddings, 740 F.2d 770, 772

(9th Cir. 1984). Chandler's reply raises issues of that nature.

      But Chandler's petition alleged he was not in the custody of the Bureau of

Prisons because he completed his prison sentence. The United States' response

settles the only matter the petition put at issue. Chandler is in the custody of the

Bureau of Prisons and is not entitled to immediate release.

      A certificate of appealability is inapposite. See 28 U.S.C. § 2253( c)(1 ).


      Accordingly, IT IS ORDERED:

      1. Chandler's petition for writ of habeas corpus (Doc. 1) is DENIED.

      2. By separate document, the clerk shall enter judgment in favor of the

United States and against Chandler.



                                           3
         Case 1:20-cv-00084-SPW Document 9 Filed 07/20/20 Page 4 of 4



      3. Pursuant to Fed. R. App. P. 24(a)(3)(A), the Court CERTIFIES that any

appeal of this disposition would not be taken in good faith.
                            Y-A-
      DATED this     g/{/    day of July, 2020.




                                        ~      tu/~
                                        usanP.Watters
                                         United States District Court




                                           4
